Citation Nr: 0003407	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
trenchfoot, evaluated as 10 percent disabling prior to 
January 12, 1998.

2.  Entitlement to an increased rating for residuals of 
frostbite (trenchfoot), left foot, currently rated 10 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of 
frostbite (trenchfoot), right foot, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
March 1946.  This appeal arises before the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision by the 
RO, which denied an increased rating for bilateral 
trenchfoot. 
 
The Board remanded the case to the RO for additional 
development in April 1997. While the case was pending, the 
criteria for rating cold injuries were revised, effective 
January 12, 1998.  In accordance with the amended criteria, 
the RO, in a May 1999 rating decision, awarded a 10 percent 
evaluation for each foot, which resulted in a combined 20 
percent evaluation as of January 12, 1998, and continued a 10 
percent evaluation for bilateral trenchfoot prior to January 
12, 1998.

The Board observes that the veteran's representative raised a 
claim of service connection for peripheral neuropathy as 
secondary to the service connected trenchfoot and requested 
that the Board refer this issue to the RO for further 
development.  This issue will likely be rendered moot by the 
decision below.  It is nonetheless referred to the RO for any 
further appropriate action in accordance with the 
representative's request.  


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's residuals of 
frostbite of both feet, also classified as "trenchfoot," 
were manifested primarily by subjective complaints of pain 
and findings of numbness and weakness in both legs and feet, 
with difficulty ambulating.

2.  The veteran's residuals of frostbite of the left and 
right feet are currently manifested by numbness and 
complaints of pain and cold sensitivity bilaterally.

3.  The veteran's has peripheral neuropathy of both feet as a 
residual of his service connected frostbite.

4.  Peripheral neuropathy of the left foot and leg is 
currently manifested by decreased pinprick sensation and 
vibratory sensation in the leg, up to the knee, equivalent to 
a mild to moderate incomplete paralysis.

5.  Peripheral neuropathy of the right foot and leg is 
currently manifested by decreased pinprick sensation and 
vibratory sensation in the leg, up to the knee, plus stasis 
dermatitis and muscle wasting the right calf, close to the 
ankle, equivalent to severe incomplete paralysis.


CONCLUSIONS OF LAW


1.  A rating in excess of 10 percent for residuals of 
frostbite of both feet prior to January 12, 1998, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.25, 4.26, 38 C.F.R. § 4.104, Code 7122 (1995-1997).

2.  A combined 40 percent rating for residuals of frostbite 
of both feet, based on a formulation of a separate 20 percent 
rating for right foot peripheral neuropathy and a 10 percent 
rating for left foot peripheral neuropathy in addition to the 
previously assigned 10 percent ratings for frostbite of each 
foot, is warranted from January 12, 1998.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.25, 4.26, 
4.104, Code 7122, 4.124a, Code 8525 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran asserts that his bilateral trench foot condition 
is more severe than currently evaluated.  

Service medical records show the veteran was treated in 
service for complaints of burning, tingling and numbness in 
both feet, and was assessed with trenchfoot, bilateral, 
moderate in December 1944.

He filed a claim for VA benefits and was granted service 
connection for bilateral trench feet in 1946, and a 10 
percent evaluation was assigned.  This was later increased to 
30 percent by the Newark, New Jersey RO in a May 1949 rating 
decision.  In a March 1954 determination, the RO reduced the 
evaluation of the bilateral trench foot to 10 percent.  

The veteran filed his current claim for increase in July 
1995.  In conjunction with this claim, he submitted a private 
physician's statement from June 1995, which opined that the 
veteran's frostbite in service left him with chronic pain and 
discomfort, with partial disability causing his activities to 
be limited.  

On VA examination in August 1995, the veteran complained of 
pain and intermittent swelling in both feet and stated that 
the pain extended into both lower legs.  Findings included 
that both feet were warm to touch and that there was dark 
brown discoloration of the skin above and around the right 
medial malleus.  There were no ulcerations and no oozing.  
There was 1+ pitting edema in both feet, and sensations were 
intact in both feet.  Onychomycosis was noted in the toenails 
of both feet.  Varicosities below the knee, but none above 
the knee, were noted.  Range of motion of both feet was 
normal.  The diagnoses were:  History of frostbite of both 
feet with residuals; and varicose veins with venous stasis 
changes around the right medial malleolus.  

During a February 1997 Travel Board hearing, the veteran 
testified that he had limitation of motion of the ankles, 
propulsion and balance problems, and fungal infections, which 
he attributed to his bilateral trenchfoot.  He also testified 
that he tended to have pain, swelling and discoloration, 
described as brown to reddish-brown, in both feet.  These 
symptoms were worse on the right.  He described the swelling 
as a normally small pitted area, that swells up in both feet 
with extended activity, right worse than left.  Regarding 
pain, he described the right foot as a 3 out of a possible 5 
for pain intensity, with the pain going above the 3 with a 
large amount of swelling.  He described the left foot as 
consistently a 2 out of 5, irregardless of swelling.  He 
testified that he also had problems with his feet sweating 
excessively at times and that they felt numb in the winter.  

Because the extent of the residual pathology attributed to 
trenchfoot was unclear, the Board remanded this matter for 
further development in April 1997.

A private neurological evaluation from Hudson Neurosciences, 
extending from May 1997 to June 1997, included a history of 
trenchfoot suffered during World War II.  A recent history of 
pain, described as "unbearable" over the past several 
months, was given; the pain was described as burning and 
interfering with his ability to ambulate.  On examination, 
muscle joint and bone were significant for pain, numbness and 
weakness in both legs and feet.  The cardiovascular system 
was significant for swelling of the ankles and varicose 
veins.  Past medical history was significant for diabetes.  
On physical examination in pertinent part, there was 
decreased pinprick and vibratory sensation in the legs up to 
the knee bilaterally.  There was stasis dermatitis in the 
right calf, close to the ankle, with what appeared to be 
wasting in the area.  He ambulated with no ataxia.  Reflexes 
were 2+ with no pathologic reflexes noted and on plantars, 
flexor response was noted bilaterally.  The neurological 
impression was that he appears to have a peripheral 
neuropathy.  Electrophysiologic studies demonstrated severe 
generalized axonal/demyelinating polyneuropathy, most likely 
due to diabetes.  The electrophysiologic studies were 
consistent with that clinical impression.  

A handwritten comment from, Barry Gallanter, DPM, stated that 
the veteran is an insulin dependent diabetic and was treated 
for diabetic foot care between July 1997 and October 1997.  A 
handwritten podiatry record noted a history of frostbite 
during World War II.  Typed records from the Bayonne podiatry 
group indicate that the veteran was seen in July 1997 to have 
thickened, discolored, painful fungus nails cut and filed.  
Findings included yellow, thick nails with evidence of 
dystrophic, brittle and striated nails which were malodorous, 
onychocryptosis, right hallux, with fungus/callous nail 
groove.  The assessment was that the veteran had painful 
ambulation as a result of onychomycosis.  Essentially 
identical findings, apart from measurements of nail 
thickness, were repeated in podiatry clinic treatment records 
from September 1997 and March 1998.  

A September 1998 letter by a physician affiliated with Hudson 
Neurosciences states that the veteran first presented to his 
office in May 1997 with complaints that included severe pain 
in his legs, and difficulty ambulating.  The pains were 
described as burning which got progressively worse, with a 
history of trenchfoot in World War II.  Nerontin was 
prescribed, with some improvement in neuropathy shown.  
Electromyographic studies demonstrated neuropathy of a fairly 
severe magnitude.  The tibial nerves appear to be more 
affected than peroneal nerves.  The physician opined that 
although it could not be definitely stated, the veteran's 
prior history of trench foot most likely was contributing to 
the severity of his neuropathy.  

A May 1998 VA examination for cold injury included a claims 
file review and medical chart review, in addition to a 
clinical evaluation.  His present complaints included 
numbness and tingling in the lower extremities and  painful 
feet.  Present medications included insulin, Micronase and 
Synthroid.  Pertinent findings on examination included his 
height at 5 foot 8 inches; weight at 205 pounds and blood 
pressure of 130/80.  He used a cane for ambulation.  He was 
unable to toe walk; unable to heel walk and unable to squat.  
The lower extremity had 2+ edema; severe varices in the lower 
extremity with skin discoloration.  Normal pulses bilaterally 
were noted.  Feet were warm to the touch.  Cyanosis was noted 
bilaterally, as were thick yellow nails in both feet.  Range 
of motion was with pain, and included dorsiflexion 2 degrees 
bilaterally; plantar flexion 3 degrees bilaterally; inversion 
5 degrees maximum bilaterally; and eversion approximately 2 
degrees bilaterally.   X-rays of both feet were normal.  
Diagnoses included peripheral neuropathy secondary to 
frostbite and diabetes mellitus.  The opinion was that it was 
most likely that the veteran's peripheral neuropathy was 
secondary to frostbite.  At present, the examiner was unable 
to give the exact percentage as to how much of the peripheral 
neuropathy was due to frostbite and how much was due to 
complications from diabetes mellitus.  

An addendum typed in May 1999 following a claims file review 
contains the following statement.  "In my medical opinion, 
patient's severe varices in lower extremities are not related 
to frostbite injuries."

Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a), in that he has presented a claim which is plausible.  
This finding is based on his contentions regarding the 
increased severity of his cold injury residuals.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107(a) (West 
1991).  Where, as in this case, an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Rating Frozen Feet Prior to January 12, 1998

As was noted in the introduction, while this case was 
pending, the criteria for cold injuries were revised, 
effective January 12, 1998.  The Court has held that where 
the law changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant will 
apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  The new rating criteria 
were deemed sufficiently different from those in effect at 
the time of the August 1995 decision on appeal that the 
veteran was scheduled for a VA examination in May 1998, and 
the RO analyzed the veteran's claim under the revised 
regulations in its May 1999 Supplemental Statement of the 
Case.  The Board agrees with the RO that the most favorable 
rating for the veteran's service-connected frostbite 
residuals results upon application of the current criteria 
for rating residuals of cold injuries, listed in 38 C.F.R. § 
4.104, Code 7122.  It is noteworthy in this regard that 
separate 10 percent evaluations have now been assigned for 
each foot under the revised criteria, effective January 12, 
1998.   

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date. Rhodan 
v. West, 12 Vet. App. 55 (1998); see also 38 U.S.C.A. § 
5110(g) (West 1991) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue). The  Board may not 
consider the newer more favorable regulations prior to their 
effective date.  

Prior to January 12, 1998, Code 7122 provided for a 10 
percent evaluation with mild symptoms and chilblains.  A 30 
percent evaluation contemplated persistent moderate swelling, 
tenderness, redness, etc.  A 50 percent rating required loss 
of toes, or parts, and persistent severe symptoms.   38 
C.F.R. § 4.104, Code 7122 (1995-1997). 

Upon review of the evidence, the Board finds that an 
increased evaluation is not warranted for the veteran's 
residuals of frozen feet prior to January 12, 1998, under the 
regulations then in effect.  The symptoms attributable to the 
residuals of frozen feet more closely resembled mild symptoms 
and chilblains contemplated by a 10 percent evaluation.  On 
August 1995 VA examination the findings included varicose 
veins with venous stasis changes around the right medial 
malleolus, which had been the area showing discoloration.  
The 1995 VA examination was later shown to not sufficiently 
articulate the extent of the residual pathology attributed to 
trenchfoot.  A subsequent medical opinion from May 1999 
flatly stated that severe varices in the veteran's lower 
extremities are not related to frostbite injuries; thus, it 
stands to reason that certain varicose vein pathology, to 
include discoloration, is not attributable to cold injury.  
Therefore a higher evaluation for symptoms such as 
"redness" is not warranted under Code 7122 criteria in 
effect prior to January 12, 1998. 

Podiatry treatment records from 1997 likewise do not support 
a higher evaluation under pre January 12, 1998 Code 7122 
criteria.  They essentially reveal treatment for foot 
complaints, including painful ambulation, due to a fungal 
infection affecting the feet and nails.  Although a history 
of frostbite during World War II was given, there was no 
opinion linking the fungal problems to frostbite.  

In sum, the Board finds that prior to January 12, 1998, 
symptoms attributable to frozen feet residuals consisted 
primarily of subjective complaints of pain and findings of 
numbness and weakness in both legs and feet.  Separate 
ratings for peripheral neuropathy were not specifically 
authorized as they now are.  See Note (1) following 38 C.F.R. 
§ 4.104, Code 7122 (effective January 12, 1998).  Because the 
objective symptoms attributable to bilateral frostbite 
residuals were not consistent with persistent moderate 
swelling, tenderness, redness, the Board finds that a rating 
in excess of 10 percent is not warranted prior to January 12, 
1998. 

Rating Frozen Feet as of January 12, 1998

Diagnostic Code 7122 for cold injury residuals was revised 
effective from January 12, 1998.  The criteria more 
accurately reflect the range of effects that cold injury may 
produce, such as arthralgia, tissue loss, nail abnormalities, 
numbness, locally impaired sensation, and color changes.  
Note (1) following the Code provides in pertinent part, that 
complications such as peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  

The rating criteria for residuals of cold injury in the 
Schedule were again amended, effective August 13, 1998, in 
order to incorporate additional comments VA had received on 
the proposed criteria.  See 63 Fed. Reg. 37778 through 37779 
(July 14, 1998).  The additional amendment slightly revised 
Note (1) to 7122.  What remained unchanged was the pertinent 
provision that complications such as peripheral neuropathy 
should be separately evaluated under other diagnostic codes.  
However, it now states that disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122. Id.  It was also noted 
that arthralgia is but one type of pain that will satisfy the 
evaluation criterion. 63 Fed. Reg. 37779 (July 14, 1998).  
The revised rating criteria provide that each affected part 
will be rated separately and combined in accordance with 
§§ 4.25 and 4.26. Note (2) following Code 7122.

The revised 38 C.F.R. § 4.104, Code 7122 provides a 10 
percent rating for pain, numbness, cold sensitivity, or 
arthralgia.  A 20 percent rating is assigned for pain, 
numbness, cold sensitivity, or arthralgia, plus (emphasis 
added) tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.  A 30 percent rating is 
warranted for cold injury residuals, with pain, numbness, 
cold sensitivity, or arthralgia, plus (emphasis added) two or 
more of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.  Each affected part 
(hand, foot, ear, nose) is evaluated separately and the 
ratings are combined, if appropriate, in accordance with 38 
C.F.R. §§ 4.25 and 4.26.

Upon review of the evidence, the Board finds that the 
evidence fails to establish entitlement to a rating in excess 
of 10 percent for cold injury residuals for either the left 
or right foot under the revised Code 7122.  The medical 
evidence reveals the veteran suffers pain, numbness and 
complaints of cold sensitivity of both feet, described as 
more severe in the right foot.  This is consistent with the 
10 percent rating assigned for each foot.  The evidence does 
not show either foot to have objective evidence of additional 
symptoms warranting a 20 percent rating, such as tissue loss, 
nail abnormalities, color changes, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts attributable to cold 
injury.  As demonstrated in the 1997 podiatry treatment 
records, nail abnormalities are shown to be due to a fungus 
problem rather than to cold injury.  Therefore a 20 percent 
rating for either foot is not warranted on the basis of 
additional symptoms of nail abnormalities.  Likewise, the 
color changes of record have been shown to be stemming from 
varicosities which are unrelated to cold injury, therefore a 
20 percent rating on this basis is not warranted.  While 
there is locally impaired sensation in both feet, which is 
among the additional symptoms that would warrant a 20 percent 
rating under Code 7122, this is also a symptom of the 
peripheral neuropathy that is subject to a separate rating.  
To include this as part and parcel of the rating under 7122 
would violate the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding).

In sum, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 10 percent under 
Code 7122. 

Because peripheral neuropathy was identified on May 1998 VA 
examination as a residual of cold injury, such pathology must 
be separately rated.  See Note (1) following Code 7122.  
38 C.F.R. § 4.104 (effective January 12, 1998).  Although the 
veteran also has nonservice connected diabetes mellitus, the 
examining physician on the May 1998 VA examination was unable 
to dissociate the extent to which peripheral neuropathy was 
attributable to nonservice connected diabetes, as opposed to 
the service connected cold injury.  Therefore, it shall be 
presumed that the peripheral neuropathy is due to the cold 
injuries of the feet.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123.

With regard to peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 38 C.F.R. § 
4.124a.

The veteran's peripheral neuropathy involves the tibial 
nerves.  Since the posterior tibial nerve affects flexion of 
the toes and plantar flexion of the ankle, the Board will 
consider Code 8525 for posterior tibial nerve as most 
appropriate.  

Under Code 8525, posterior tibial nerve, a 30 percent rating 
is warranted for complete paralysis that includes all muscles 
of the sole of the foot, frequently accompanied by painful 
paralysis of a causalgic nature, and when the toes cannot be 
flexed, adduction is weakened, and plantar flexion is 
impaired; a 20 percent evaluation is warranted when paralysis 
is severe but incomplete; a 10 percent evaluation is 
warranted when paralysis is moderate and incomplete; and a 10 
percent evaluation is also to be assigned when paralysis is 
mild and incomplete.  In addition, when peripheral nerve 
impairment is wholly sensory, the rating should be for the 
mild or, at most, the moderate degree. 38 C.F.R. § 4.124a DC 
8525 (1999).

Upon review of the evidence, the Board finds that the 
evidence supports assignment of a separate 10 percent rating 
for the veteran's left foot peripheral neuropathy and a 
separate 20 percent rating for right foot peripheral 
neuropathy.  Medical evidence, particularly the findings from 
the private neurological evaluation from May to June of 1997, 
supports these additional ratings.  

Regarding the left lower extremity, 1997 neurological 
evaluation showed decreased pinprick sensation and vibratory 
sensation in the leg, up to the knee.  This is consistent 
with a 10 percent evaluation for mild to moderate incomplete 
paralysis under DC 8525.  However, there is no evidence that 
the veteran's left foot and leg symptomatology is consistent 
with a severe incomplete paralysis.  He ambulated with no 
ataxia; had 2+ reflexes with no pathological reflexes noted, 
and showed flexor response on plantars.  A May 1998 VA 
examination also revealed impaired range of motion, with 
pain, to 2 degrees dorsiflexion; 2 degrees plantar flexion; 5 
degrees inversion; and 2 degrees eversion.  

Regarding the right leg, the pertinent findings on 1997 
neurological examination revealed decreased pinprick 
sensation and vibratory sensation in the leg, up to the knee, 
same as the left.  However, additional pathology was also 
shown; this included stasis dermatitis in the right calf, 
close to the ankle, with what appeared to be wasting in the 
area.  The remainder of the neurological evaluation was the 
same as for the left.  Likewise the May 1998 VA examination 
revealed right foot ranges of motion identical to those on 
the left.  The significant findings were stasis dermatitis 
and muscle wasting, revealing the right leg neuropathy to 
more closely resemble the criteria for a severe incomplete 
paralysis under Code 8525.  There is no evidence that his 
right foot and leg neuropathy more closely resembles the 
criteria for complete paralysis; the veteran is able to flex, 
adduction is not weakened, and he shows no impairment of 
plantar flexion which would indicate complete paralysis of 
the posterior tibial nerves.  Therefore a higher rating of 30 
percent is not warranted.

The Board notes that in his hearing testimony the veteran 
attributed a broader range of symptoms than those reported by 
examiners to his service connected frostbite residuals.  
Inasmuch as he is a layperson, he is not competent to 
establish medical findings and etiology by his own testimony.   
The Board further notes that implementation of the grant of 
benefits in this decision will require consideration of the 
bilateral factor. 


ORDER

A rating in excess of 10 percent for bilateral residuals of 
frozen feet prior to January 12, 1998 is denied.
A combined 40 percent rating for residuals of bilateral 
frozen feet, based on a formulation of separate ratings of 20 
percent for right foot peripheral neuropathy and 10 percent 
for left foot peripheral neuropathy in addition to 10 percent 
ratings for each foot under Code 7122, is granted, effective 
from January 12, 1998, and subject to the regulations 
governing payment of monetary awards. 



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

